             Case 1:20-cr-00654-MKV Document 14 Filed 02/08/21 Page 1 of 1




  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
                                                                    CONSENT TO PROCEED BY VIDEO
                                                    X
                                                                    CONFERENCE OR TELEPHONE
  UNITED STATES OF AMERICA,                                         CONFERENCE

                          -v-
                                                                   20    -CR- 654            (
                                                                                                 MKV
                                                                                                       )(   )
 Ramon Hall                     ,
                                    Defendant(s).
                                                    X

  Defendant Ramon Hall                                      hereby voluntarily consents to
  participate in the following proceeding via videoconferencing:

          Initial Appearance/Appointment of Counsel

  x       Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
          Indictment Form)

          Preliminary Hearing on Felony Complaint

          Bail/Revocation/Detention Hearing
  x       Status and/or Scheduling Conference

          Misdemeanor Plea/Trial/Sentence


         /s/ Ramon Hall

                                                        Jonathan            Digitally signed by Jonathan
                                                                            Marvinny
                                                        Marvinny            Date: 2021.02.08 08:20:20 -05'00'




  Defendant’s Signature                                 Defense Counsel’s Signature
  (Judge may obtain verbal consent on
  Record and Sign for Defendant)
  Ramon Hall                                            Jonathan Marvinny
  Print Defendant’s Name                                Print Defense Counsel’s Name


  This proceeding was conducted by reliable videoconferencing technology.


2/8/21
  Date                                                  U.S. District Judge/U.S. Magistrate Judge
